Title: From Thomas Jefferson to Samuel Huntington, 16 October 1779
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Williamsburg Oct. 16. 1779.

I take the liberty of troubling your Excellency for some blank letters of marque for use in this state, those we have on hand (forty seven in number) bearing the signature of Mr. Jay your predecessor. I am in hopes a safe opportunity of conveying them may not be long wanting.
I have the honour to be with great respect Your Excellency’s Most Obedient & most humble servt.,

Th: Jefferson

